Citation Nr: 0421647	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  00-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
bunionectomy, claimed as secondary to service-connected 
osteoarthritis of both knees.

2.  Entitlement to a temporary total disability evaluation 
for bunionectomy surgery due to post-surgery treatment and 
convalescence.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

In January 1990, the veteran concluded more than twenty-six 
years of active service.  

This case comes before the Board of Veterans' Appeals (Board) 
from May 2000 and August 2000 rating decisions issued by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected as to both issues.

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board, VA 
Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further development is warranted to ensure compliance with 
due process obligations, in particular, those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  See generally Bernard v. Brown, 
4 Vet. App. 384 (1993).  

This matter was before the Board in June 2003.  At that time, 
the record included a November 2002 notice to the veteran 
discussing the enactment of VCAA, as well as VCAA duties to 
assist a claimant in developing the claim and to notify him 
of his VCAA rights.  However, as VCAA was enacted during the 
appeal period after the issuance of the May 2000 and August 
2000 rating decisions giving rise to the appeal, the Board 
remanded the matter to ensure compliance with VCAA 
obligations, and in particular, to ensure that VA provides 
adequate assistance in claim development following the 
issuance of a valid VCAA notice.  

The record further indicates that, on remand, the RO issued a 
revised VCAA notice, dated in October 2003.  It is noted that 
the revised notice explained the veteran's and VA's 
respective responsibilities in claim development and what 
specific evidence had been associated with the claims folder 
to date.  It also explained what is meant by secondary 
service connection and what evidence is required to show 
entitlement to a temporary total disability evaluation.  
 
A VCAA notice must inform a claimant about information and 
evidence (1) not of record that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  A valid VCAA notice also 
should state with specificity what evidence and information 
are required to establish entitlement to the claimed 
benefits.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
 
The RO's October 2003 revised VCAA notice appears to have 
adequately explained what evidence is needed to show 
entitlement to the claimed benefits and the veteran's and 
VA's respective roles in claim development.  See attachments 
to October 2003 notice.  However, under the facts of this 
case, the RO did not complied with the above requirements.  
More specifically, the revised letter not only fails to 
specify what additional evidence is needed to substantiate 
the claim, it is confusing, as it provides: "It appears that 
all of the necessary evidence for your appeal has already 
been submitted or obtained.  This evidence is in your claim 
file . . . If you have additional evidence to submit or 
identify . . . ."  While the Board regrets the delay in 
adjudicating this claim, it finds that further remand is in 
order in light of insufficient compliance with VCAA.   
                     
The Board directs the following actions on remand:

1.  Send the veteran a valid VCAA notice 
complying with the statute and VA 
implementing regulations, including 
provisions in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b)(1) (2003), 
and controlling legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically advise the 
veteran of what additional information 
and evidence not of record are needed to 
establish entitlement to the benefits 
claimed.  Assist the veteran in further 
developing the claim consistent with VCAA 
and as appropriate in light of his 
response(s), if any, to the VCAA notice. 

2.  After completing the above, and 
following any further appropriate 
development, review the claims folder 
again and readjudicate the claim of 
entitlement to service connection for 
bilateral bunionectomy, claimed as 
secondary to service-connected bilateral 
knee osteoarthritis, and temporary total 
disability evaluation for bunionectomy 
surgery due to post-surgery treatment and 
convalescence.  If the decision remains 
in any manner adverse to the veteran on 
either issue, provide him and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

Thereafter, the claim should be returned to the Board, if in 
order.  The veteran is not required to take any action in 
response to this remand order, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




